     Case 2:20-cv-07870-DMG-PD Document 5 Filed 08/27/20 Page 1 of 5 Page ID #:55



      Jorge Gonzalez SBN 100799            Carolyn Y. Park SBN 229754
 1    A PROFESSIONAL CORPORATION           LAW OFFICE OF CAROLYN PARK
      2485 Huntington Dr., Ste. 238        595 Lincoln Ave., SUITE 200
 2    San Marino, CA 91108-2622            Pasadena, CA 91103
      t. 626-328-3081                      t. 213-290-0055
 3    e. jgonzalezlawoffice@gmail.com      e. carolynyoungpark@gmail.com
 4    Paul Hoffman SBN 71244               Arnoldo Casillas SBN 158519
 5    Michael D. Seplow SBN 150183         Denisse O. Gastélum SBN 282771
      Aidan C. McGlaze SBN 277270          CASILLAS & ASSOCIATES
 6    Kristina A. Harootun SBN 308718      3777 Long Beach Blvd., 3RD FLO,
      John Washington SBN 315991           Long Beach, CA 90807
 7    SCHONBRUN SEPLOW HARRIS,             t. 323-725-0350
      HOFFMAN & ZELDES LLP                 e. acasillas@casillaslegal.com
 8    11543 W. Olympic Blvd.               e. dgastelum@casillaslegal.com
      Los Angeles, California 90064
 9    t. 310-396-0731; f. 310 399-7040     Morgan E. Ricketts SBN 268892
      e. hoffpaul@aol.com                  RICKETTS LAW
10    e. mseplow@sshhzlaw.com              540 El Dorado Street, Ste. 202
      e. amcglaze@sshhzlaw.com             Pasadena, CA 91101
11    e. kharootun@sshhzlaw.com            t. 213-995-3935
      e. jwashington@sshhlaw.com           e. morgan@morganricketts.com
12
13    Attorneys for Plaintiffs.
14                            UNITED STATES DISTRICT COURT
15               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
16
      KRIZIA BERG, GRACE BRYANT,                Case No.: 2:20-cv-07870
17    JAMES BUTLER, NOELANI DEL
      ROSARIO-SABET, LINDA JIANG,               NOTICE OF RELATED CASES
18    SEBASTIAN MILITANTE,
19    CHRISTIAN MONROE, MATTHEW
      NIELSEN, EMANUEL PADILLA,
20    SHAKEER RAHMAN, AUSTIN
      THARPE, TRAVIS WELLS,
21    DEVON YOUNG, individually and on
      behalf others similarly situated,
22
                                  PLAINTIFFS,
23     v.
24    COUNTY OF LOS ANGELES, a
      municipal entity, SHERIFF ALEX
25    VILLANUEVA, and DOES 1-10
      inclusive,
26
                                  DEFENDANTS.
27
28


                                  NOTICE OF RELATED CASES
     Case 2:20-cv-07870-DMG-PD Document 5 Filed 08/27/20 Page 2 of 5 Page ID #:56




 1         PLEASE TAKE NOTICE that the following case that has previously been
 2   filed in this Court is related to the present case in that each of these cases arise from
 3   the same or closely related transactions, happenings or events, call for determination
 4   of the same or substantially related or similar questions of law and fact, and would
 5   entail substantial duplication of labor if heard by different judges:
 6
 7         1.     Black Lives Matter Los Angeles, et al. v. City of Los Angeles, et al.,
 8                Case No. 2:20-cv-05027 CBM-AS.
 9
10         Pursuant to California Central District Local Rules, Rule 83-1.3.1, this Notice
11   of Related Cases is based on the following factual statement:
12         Prior to the filing of this Complaint, a federal class action lawsuit against the
13   City of Los Angeles was filed on June 5, 2020, alleging that in response to organized
14   protests by Black Lives Matter Los Angeles (hereinafter “BLMLA”) following the
15   murder of George Floyd, while BLMLA and its members were engaged in lawful
16   First Amendment activity, the City of Los Angeles and the Los Angeles Police
17   Department (“LAPD”) used force to terminate the protests, including the
18   indiscriminate use of so-called “less-lethal” weapons that caused injury to its
19   members and instilled fear in them that, if they chose to assemble in public spaces
20   to express their opposition to police violence across the nation against black men
21   and women, they would be the subject of such violence and arrest. See Black Lives
22   Matter Los Angeles, et al. v. City of Los Angeles, et al., Case No. 2:20-cv-05027
23   CBM-AS 20-05027 (C.D. Cal. filed June 21, 2020) (“BLMLA”). The Black Lives
24   Matter Los Angeles complaint seeks declaratory and injunctive relief against the City
25   of Los Angeles and the LAPD—both entities of which worked in concert with
26   County of Los Angeles and Los Angeles County Sheriff’s Department (“LASD”) to
27   cause the constitutional violations and harms alleged in this action—for violations
28   of class members’ civil rights.

                                              1
                                  NOTICE OF RELATED CASES
     Case 2:20-cv-07870-DMG-PD Document 5 Filed 08/27/20 Page 3 of 5 Page ID #:57




 1         Under Local Rule 83-1.3.1, two actions are related if they “(a) arise from the
 2   same or a closely related transaction, happening, or event; (b) call for determination
 3   of the same or substantially related or similar questions of law and fact; or (c) for
 4   other reasons would entail substantial duplication of labor if heard by different
 5   judges.”
 6         This case (Berg v. County of Los Angeles) and the BLMLA case satisfy the
 7   criteria for related cases as set forth in Rule 83-1.3.1. The actions both concern
 8   events occurring in the County of Los Angeles, and both cases will involve
 9   investigating the unlawful policies, procedures, history, and customs of the LASD
10   working on its own and in concert with the LAPD in response to anti-racism protests.
11   In addition, the LAPD participated in the same constitutional violations caused by
12   the LASD as alleged in this action. See Vaughn v. World Sav. Bank, FSB, No. CV
13   12-06012 DMG JEMX, 2013 WL 1876449, at *6 (C.D. Cal., Feb. 22, 2013,)
14   (“[G]iven the near identity of claims against all Defendants in both actions, the Court
15   finds that consolidation will save time and effort and avoid unnecessary
16   inconvenience, delay, and expense.”); (See, e.g., Berg Complaint ¶¶ 19–48, 76.)
17         Indeed, both complaints involve law enforcement response to two large
18   demonstrations, one on May 30 and the other on June 3. See Berg Complaint ¶¶ 37,
19   39. Specifically, on May 30, 2020, Plaintiffs in this action and Plaintiffs in the
20   BLMLA action both participated in the same demonstration that took place in the Pan
21   Pacific Park/Fairfax area. During the demonstration, LAPD and LASD coordinated
22   their crowd control operations and worked together to unlawfully arrest, detain, and
23   search and use excessive force against peaceful protestors. (See Id ¶ 43). Plaintiffs
24   in this action further allege that both LAPD and LASD coordinated to unlawfully
25   arrest, detain and search and use excessive force against peaceful protestors at the
26   Grand Park protest on June 3, 2020. See id. at ¶¶ 48-49.
27         Further, the proposed class definitions in both cases are substantially similar.
28   Ayer v. Frontier Communications Corporation, No. EDCV161946PADTBX, 2017

                                             2
                                 NOTICE OF RELATED CASES
     Case 2:20-cv-07870-DMG-PD Document 5 Filed 08/27/20 Page 4 of 5 Page ID #:58




 1   WL 3891358, at *3 (C.D. Cal., Sept. 5, 2017) (“any suggestion . . . that the cases
 2   are not related is belied by the pleadings and proposed class definitions.”). The
 3   Arrest Class in both actions are defined as individuals who were arrested and
 4   subjected to prolonged tight handcuffing in enclosed, crowded spaces during the
 5   COVID-19 pandemic after participating in peaceful protests against police brutality
 6   that took place during the same timeframe. (See Berg Complaint at ¶ 98(a), BLMLA
 7   Complaint at ¶ 128(a)). The Direct Force Class in both actions are defined as
 8   individuals participating in peaceful protest or observing proceedings who were
 9   subjected to force with so-called “less-lethal” weapons at protests against police
10   brutality that took place during the same timeframe. (See Complaint at ¶¶_98(b);
11   BLMLA Complaint at ¶ 128(b)). Accordingly, the legal issues involved in whether
12   to certify classes in both cases involving police response to demonstrations will be
13   substantially similar such that the interests of judicial economy will be promoted if
14   both cases are assigned to the same judge.
15         Moreover, discovery in the two actions will likely overlap as a critical issue
16   will be the manner in which the County of Los Angeles (and its Sheriff’s
17   Department) and the City of Los Angeles (and its police department) operate in
18   unison when responding to protests. Accordingly, given the significant overlap
19   between the two actions, judicial economy is best served by designated both cases
20   as related.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                            3
                                NOTICE OF RELATED CASES
     Case 2:20-cv-07870-DMG-PD Document 5 Filed 08/27/20 Page 5 of 5 Page ID #:59




 1         For the foregoing reasons, Plaintiffs respectfully contend that this case should
 2   be related to, Black Lives Matter Los Angeles, et al. v. City of Los Angeles, et al.,
 3   No. 2:20-cv-05027 CBM-AS.
 4
 5   Dated: August 27, 2020                     Respectfully submitted,
 6
 7                                              By: /s/ Jorge Gonzalez
                                                Jorge Gonzalez
 8                                              A PROFESSIONAL CORPORATION
 9                                              Paul Hoffman
10                                              Michael D. Seplow
                                                Aidan C. McGlaze
11
                                                Kristina A. Harootun
12                                              John Washington
13                                              SCHONBRUN SEPLOW HARRIS
                                                HOFFMAN & ZELDES LLP
14
                                                Carolyn Y. Park
15                                              LAW OFFICE OF CAROLYN PARK
16                                              Arnoldo Casillas
17                                              Denisse O. Gastélum
                                                CASILLAS & ASSOCIATES
18
                                                Morgan E. Ricketts
19                                              RICKETTS LAW
20                                              Attorneys for Plaintiffs and Proposed
21                                              Class.
22
23
24
25
26
27
28

                                            4
                                NOTICE OF RELATED CASES
